Citation Nr: 1821048	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-22 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected post-traumatic stress disorder (PTSD) with cannabis and nicotine dependence. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from March 1969 to October 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In January 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was granted entitlement to service connection for PTSD at a rating of 10 percent in May 2011, effective as of the date of the claim.  By a March 2014 rating decision, the RO increased the initial rating for PTSD to 30 percent.  

The Veteran last underwent a VA examination in February 2014.  In that examination, the examiner reported that PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although the Veteran generally functioned satisfactorily, with normal routine behavior, self-care and conversation.  

The examiner stated that the Veteran regularly saw his children and that his relationship with his wife was generally going well despite occasional anger outbursts.  The examiner relayed the Veteran's self-report that when he was employed he had conflict with bosses to the point he was nearly fired, but that he otherwise reported no difficulty with his employment.  Additionally, the examiner stated that the Veteran did not report any drug use aside from some alcohol use. 
In contrast to the report of the February 2014 examination, a July 2012 counseling note from the Walla Walla VA Medical Center shows the Veteran's wife describing a recent incident in which the Veteran became upset and began pounding on the walls and throwing things.  She reported that when he would get stressed, he would often react with outbursts of anger, sometimes to minor problems.  In a June 2012 counseling note, the Veteran's wife expressed concern that the Veteran was relying on prescription marijuana and alcohol to cover up internalized anxiety.  At that time, the Veteran stated that he was better in rural, isolated areas and did not like being around crowds of people.  Living in a remote area had been a major factor in helping him cope with past combat trauma.  He acknowledged that his non-communicative lifestyle and problems with rage and anger issues had caused his family to suffer.  

A November 2010 lay statement from the Veteran's wife reported that the Veteran had difficulty being around people and in town; he had been falling out with friends, and had diminishing social interactions.  At the same time, a statement from the Veteran's daughter claimed the Veteran was quick to anger over small things and that his drug use had been increasing in recent years in order to cope with his mental disability.  A December 2010 statement from the Veteran's former supervisor reported that the Veteran had been seen as a loner who did not fit in with the crew.  He would eat lunch outside by himself, even in inclement weather, rather than eating in the lunchroom with his coworkers.  The Veteran had disciplinary problems and felt pressured by changes in the industry that required him to receive additional training.  He quit the job after a problem on a new project left him "emotionally over the top."  At that time, the Veteran opened up to the supervisor about some of the horrific things he had experienced while serving in Vietnam. 

This evidence appears to conflict with the February 2012 examination report and was not addressed by the examiner.  Although they do not provide a substitute where a medical opinion is necessary, lay statements may be used to support a Veteran's claims.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, the lay statements speak to facts within the personal knowledge of their authors and provide competent evidence that must be addressed.  

Additionally, at his January 2018 Board hearing, the Veteran claimed that he felt his symptoms had worsened in severity.  He reported that he relied on marijuana to get him through his daily life and that he had nightmares and anxiety if he did not use it.  He acknowledged having used marijuana proximate to the hearing and had difficulty understanding and responding to some questions.  He admitted that marijuana use made it difficult to work sometimes, but that he could not get by without it.  He claimed that he had gotten closer with his children and grandchildren since his wife died, but had a poor relationship with his family prior to that point.  He stated that most days he got up early to tend to his cattle farm, but there were some days he found it mentally difficult to get out of bed.  

On remand, the Veteran should be afforded a new examination to address the claims that his condition has worsened.  The examiner should also review the Veteran's claims file, to include the evidence noted above, and afford it proper consideration in assessing the severity of the Veteran's symptoms throughout the period on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of records pertaining to any treatment the Veteran has received at VA facilities since March 2017.  The evidence obtained, if any, should be associated with the claims file.

2.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran examined by a psychiatrist or psychologist.  The entire claims file, to include a complete copy of this Remand, must be made available to the designated examiner, and the report of examination should include discussion of the Veteran's documented history and assertions.

The examiner should assess the severity of the symptoms related to the Veteran's service-connected PTSD with cannabis and nicotine dependence.  In doing so, the examiner should specifically address: 

* November 2010 lay statements provided by the Veteran's daughter and wife, detailing the Veteran's history of anger and isolation as well as his escalating marijuana use. 

* The December 2010 lay statement provided by the Veteran's supervisor detailing the difficulties the Veteran had at work due to stress and isolation. 

* June and July 2012 counseling notes from Walla Walla VA Medical Center in which the Veteran's wife discusses the Veteran's violent outbursts and his covering up internalized anxiety with marijuana and alcohol; and in which the Veteran discusses needing to live in a remote area, away from people, in order to cope with past trauma. 

* The Veteran's January 2018 hearing testimony in which he details relying on marijuana to deal with anger and anxiety, his poor relationship with his family prior to his wife's death, and his occasional difficulty getting himself out of bed in the morning. 

The examiner should set forth all examination findings, in a printed report.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




